Citation Nr: 9925939	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  99-13 370	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits. 


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which resulted in an 
award of past-due benefits to the veteran.

In January 1992, the veteran filed a claim for an increased 
rating for his service-connected low back disorder.  In a May 
1992 rating decision which the veteran appealed, the rating 
for the disorder was continued at 20 percent.  In an April 
1995 decision, the Board denied an increased rating for low 
back strain.  The Board's decision was vacated by the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veteran's claims, hereinafter referred to as 
the Court) by Order dated in April 1997.  The Court remanded 
the matter to the Board.  In September 1997, the Board 
remanded the matter to the RO.  In an April 1999 decision, 
the Board granted an increased rating of 40 percent for the 
veteran's low back disorder.  In a June 1999 rating decision, 
the RO effectuated the Board's decision, and awarded a rating 
of 40 percent, effective from January 23, 1992, resulting in 
the veteran's entitlement to payment of past due benefits.

In June 1999, a representative of the Board advised the RO to 
withhold 20 percent of the past-due benefits which resulted 
from the RO's June 1999 rating decision.  By letter dated 
June 21, 1999, the RO notified the veteran and the attorney 
representing the veteran of the payment of past-due benefits 
and the referral of the file to the Board for decision 
concerning the attorney's eligibility for payment of a fee 
for his services from the 20 percent of past-due benefits 
withheld by the RO.  They were given 30 days within which to 
submit evidence or argument to the Board concerning the 
payment of attorney fees.  No timely response was received 
from either the veteran or his attorney.  The question of 
whether such withheld benefits should be paid to the 
veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the appeal from the denial of a 
claim for an increased rating for a low back disorder was 
rendered in April 1995; this decision was vacated by the 
Court and another final Board decision was issued in April 
1999.

2.  The notice of disagreement which preceded the Board's 
April 1995 decision was received by the RO in June 1992.

3.  In June 1996, the veteran entered a fee agreement with 
his attorney in which he agreed to pay a fee for his services 
on his behalf before the Board and the VA of not more than 20 
percent of any past-due benefits awarded, to be paid directly 
by VA out of such past-due benefits.

4.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits and is wholly contingent 
on a favorable resolution of the case.

5.  The June1996 fee agreement was filed with the RO in 
August 1996.

6.  The attorney was not retained to represent the veteran 
with respect to the case concerning an increased rating for a 
low back disorder prior to the expiration of one year after 
promulgation of the Board's April 1995 decision on the issue 
of entitlement to an increased rating for the veteran's low 
back disorder.

7.  The attorney was retained by the veteran not later than 
one year following the Board's April 1999 final decision.


CONCLUSIONS OF LAW

1.  The criteria for charging a fee for services rendered 
prior to April 13, 1999, are not met.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  No attorney fee shall be paid from past-due benefits 
withheld resulting from the RO's June 1999 rating decision.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board wishes to make clear that this decision 
does not address eligibility for payment of attorney fees 
from past-due benefits which may be withheld from an award 
associated with the possible grant of secondary service 
connection for disorders of the left leg and left knee.  
Further, this decision does not address the question of 
whether the attorney may be eligible for the payment of 
attorney fees from past-due benefits in the event a rating in 
excess of 40 percent for the veteran's low back disorder were 
awarded in the future.  Nor does this decision address 
whether the attorney might be entitled to receive a fee for 
his representation of the veteran before the Court-a matter 
for the Court to decide.  38 U.S.C.A. § 7263 (West 1991).  
This decision is limited solely to the question of the 
attorney's eligibility to be paid a fee from past-due 
benefits which resulted from an increased rating of 40 
percent for the veteran's low back strain.

In this case, there are two questions before the Board.  The 
first is whether the circumstances under which the attorney 
may charge a fee have been met, and, if so, when.  38 
U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1998).  The second is whether a fee may be paid 
from past-due benefits withheld.  38 U.S.C.A. § 5904(e) (d) 
(West 1991 & Supp. 1999).

I.  Ability to Charge a Fee

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
notice of Disagreement (NOD) which preceded the Board 
decision with respect to the issue or issues involved was 
received by the RO on or after November 18, 1988; and 3) the 
attorney or agent must have been retained not later than one 
year following the date that the Board decision with respect 
to the issue or issues involved was promulgated.

The Board promulgated a final decision on the issue of an 
increased rating for a low back disorder in April 1995.  The 
veteran's NOD pertaining to that issue was received by the RO 
in June 1992.  However, the attorney was retained to 
represent the veteran in June 1996, which was later than one 
year after the Board's April 1995 decision.  The Board did 
not render another final decision on the same issue until 
April 13, 1999.  The Board's September 1997 Remand was not a 
final decision.  38 C.F.R. § 20.1100 (1998); See also, Matter 
of Stanley, 9 Vet. App. 203, 207 (1996).

The Board finds that the criteria for charging an attorney 
fee for services in connection with the issue of an increased 
rating for a low back disorder were first met on April 13, 
1999.  As to that issue, the attorney cannot charge a fee for 
his services rendered prior to April 13, 1999.

II.  Payment of Fee from past-Due Benefits

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1998), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.

The June 1996 fee agreement submitted to the RO in August 
1996 meets the requirements of 38 U.S.C.A. § 5904(d) (West 
1991 & Supp. 1998) for payment of the attorney by VA from the 
past-due benefits awarded to the veteran.  Past-due benefits 
are payable based on the June 1999 rating decision, which 
awarded an increased rating of 40 percent for low back 
strain, effective from January 23, 1992.  The fee agreement 
provides for a fee of no more than 20 percent of the total 
amount of any past-due benefits awarded on the basis of the 
veteran's claim as the total fee for the attorney's services.  
Finally, the agreement clearly indicates that the payment of 
attorney fees is contingent on the award by VA of past-due 
benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits are met.

However, entitlement to an increased rating for the veteran's 
low back disorder resulted from the Board's April 1999 
decision.  The RO merely effectuated the Board's decision by 
awarding past due benefits in June 1999.  Although the award 
may have resulted from the attorney's services before VA and 
the Board, such services were rendered prior to the Board's 
final decision in April 1999.  As the attorney cannot charge 
a fee for such services, no fee can be paid for such services 
from past due benefits.

The attorney has not indicated that he has or will charge a 
fee for services rendered after April 13, 1999, related to 
the award of an increased rating from 20 to 40 percent for 
the veteran's low back disorder.  Therefore, the 
reasonableness of any such fee has not been addressed in this 
decision.

Factors to be considered in evaluation the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following:  (1) The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved. 

In this case, the record contains no information concerning 
factors 3, 4, and 7.  As to the other factors, some 
information is apparent or may be inferred.  As the Board had 
awarded the increased rating of 40 percent, no further effort 
to achieve that result was necessary after April 13, 1999.  
In fact, it does not appear from the claims file that any 
further effort or time was expended by the attorney after 
April 13, 1999, to attain the 40 percent rating.  For the 
benefits resulting from the 40 percent rating, there is no 
need to proceed to a higher level.


ORDER

The attorney may not charge a fee for representing the 
veteran before VA and the Board for services rendered prior 
to April 13, 1999.  No fee shall be paid from past-due 
benefits withheld from the award resulting from the RO's June 
1999 rating decision.  Any fee in excess of $0 paid by the 
veteran for services rendered by the attorney prior to April 
19, 1999 is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


